DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered.   
Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive.
Regarding the prior art rejection: the applicant's amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejections presented herein.  Specifically the examiner has provided the Colburn reference to teach the limitations presented in the newly amended claims.
Regarding the 101 rejection: Examiner notes the limitation ‘wherein the response includes information assisting the treatment of the at least one mood or behavioral disorder or illness’ does not effect a particular treatment or prophylaxis for a disease or medical condition. The new limitation merely tangentially ties the response to some generic information to assist a treatment which has not been claimed. There is no clear linking to a particular treatment or prophylaxis. As noted in the Interview Summary dated 12/06/2021, Examiner suggests possible amendments in light of Figure 2A to incorporate the selection of the treatment module and execution of the treatment would help overcome the 101 rejection.
Response to Amendment
Claim Objections
Claim 20 is objected to because of the following informalities:  ‘the at least one mood or behavioral illness or disorder’ should read ‘the at least one mood or behavioral disorder or illness’.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 13-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding Step 1, claims 13-20 are all within at least one of the four categories (claims 13-20 being apparatuses).
Regarding Step 2, the independent claims 13 and 17 recite: the limitations of ‘monitor at least one action performed by a patient’, ‘count a number of similar actions’, ‘determine whether the number of similar actions is above a threshold’, ‘generate a response’, and ‘provide a response’ which are tied to the abstract ideas of mental processes in that they are concepts that can be performed in the human mind (including an observation, evaluation, judgment, opinion) and further are directed to the abstract idea of certain methods of organizing human activity in that they are concepts directed towards managing personal behaviors or interactions between people.
Examples of ineligible claims that recite mental processes include:
• a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
• claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.
The claims clearly recite abstract ideas.
This judicial exception is not integrated into a practical application because: 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims amount to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components that monitor, count, determine, generate and provide merely invoke a computer as a tool. Each of the additional element limitations are recited at a high level of generality (i.e., as a generic processor performing a generic computer function or as a generic sensor performing a mere extra-solution data gathering) such that it amounts to no more than mere instructions to apply the judicial exception using a generic computer component or generic sensor component. Examiner notes those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by the prior art provided below teaching said components. The claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.  Furthermore, the court decisions discussed in MPEP § 2106.05(d)(ll) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
The additional elements do not provide an improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool to monitor, count, determine, generate and provide. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide a medical measurement. Examiner notes the limitation ‘wherein the response includes information assisting the treatment of the at least one mood or behavioral disorder or illness’ does not effect a particular treatment or prophylaxis for a disease or medical condition. The new limitation merely tangentially ties the response to some generic information to assist a treatment which has not been claimed. There is no clear linking to a particular treatment or prophalyaxis.
The claims do not apply the abstract idea to a particular machine. 
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13-17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Goodall et al. (US 2017/0156662; priority to 14/504,954 filed 10/02/2014) in view of Colburn et al. (US Patent No. 4353375).
Regarding claim 13, Goodall teaches an apparatus for assisting treatment of at least one disorder or illness (Abstract; Paragraph 0239), the apparatus comprising:
at least one sensor (1010) configured to monitor at least one action performed by a patient (Paragraph 0140; ‘In an embodiment, the motion sensor 1010 generates a sense signal based on a repeated motion of the body portion.’); and 
at least one processor (1006) configured to:
count a number of similar actions monitored by the at least one sensor (Paragraph 0140; ‘In an embodiment, the motion sensor 1010 measures a number of repetitions of a movement of a body portion.’); 
determine whether the number of similar actions is above a threshold number within a threshold duration of time (Paragraph 0140; ‘determining that the number of repetitions exceeds a threshold number (e.g., a threshold at which a subject is at risk for a repetitive strain injury)’ and ‘measuring the number of repetitions taken over a specified time period’); and 
in response to determining that the number of similar actions is above the threshold number within the threshold duration of time: 
generate a response relating to the at least one disorder or illness, wherein the response includes information assisting the treatment of the at least one disorder or illness (Paragraph 0140; ‘can aid in the determination by the system 1000 of whether the subject has a repetitive stress injury or is at risk for a repetitive stress injury, and can provide data regarding actions to treat or avoid a particular repetitive stress injury with the system’); and 
provide the response relating to the at least one disorder or illness to the patient via a user interface of the apparatus and/or to a device separate from the apparatus (Paragraph 0140; ‘can aid in the determination by the system 1000 of whether the subject has a repetitive stress injury or is at risk for a repetitive stress injury, and can provide data regarding actions to treat or avoid a particular repetitive stress injury with the system’; Further see Paragraph 0124).
Goodall is silent on specifically the apparatus being used for assisting treatment of at least one mood or behavioral disorder or illness. Goodall does teach the apparatus being able to ‘sense spastic motions, repetitive motions (e.g., associated with a risk of stress, repetitive stress injury, and the like), or tremors, such as those associated with a movement disorder or pathology (e.g., spasticity, palsy, autism, Parkinson's disease, etc.).’ Colburn teaches an apparatus for treating at least one mood or behavioral disorder or illness (Column 1, Lines 8-19). It would have been obvious to one of ordinary skill in the art to have modified Goodall with Colburn because Colburn teaches an apparatus for treating Parkinson’s can also be used for treating manic depressive illness which can be categorized as a mood or behavioral disorder or illness (Column 1, Lines 8-19 ‘Parkinson's disease and Huntington's chorea, hyperactivity in children, manic depressive illness, and other afflictions are all characterized by abnormal activity.’) and would only require routine experimentation of using a device for one disorder, that can cause abnormal movements, for another.
Regarding claim 14, Goodall teaches wherein the at least one action comprises a motion sensed by the at least one sensor, and the at least one sensor comprises at least one accelerometer and/or at least one gyroscope (Paragraph 0139; ‘the motion sensor 1010 includes one or more of an accelerometer (e.g., accelerometer 1400)’).
Regarding claim 15, Goodall teaches wherein the at least one action comprises a change in position of the patient sensed by the at least one sensor, and the at least one sensor comprises a positioning module, at least one accelerometer, and/or at least one gyroscope (Paragraph 0139; ‘In an embodiment, the motion sensor 1010 includes one or more of an accelerometer (e.g., accelerometer 1400) and a proximity sensor (e.g., proximity sensor 1402) to detect a movement of a body portion and generate a sense signal in response thereto.’).
Regarding claim 16, Goodall teaches wherein the apparatus comprises a wearable device worn by the patient or a mobile phone carried by the patient (Figures 6 and 10).
Regarding claim 17, Goodall teaches a system for assisting treatment of at least one disorder or illness (Abstract; Paragraph 0239), the system comprising:
an apparatus in possession of a patient (1000 including at least 1010); and
a first device (3406) separate from the apparatus (Paragraph 0218); 
wherein: 
the system via at least one sensor (1010) of the apparatus or of the first device, is configured to monitor at least one action performed by the patient (Paragraph 0140), and 
the system, via at least one processor (1006), is configured to: 
count a number of similar actions monitored (Paragraph 0140; ‘In an embodiment, the motion sensor 1010 measures a number of repetitions of a movement of a body portion.’);
determine whether the number of similar actions is above a threshold number within a threshold duration of time (Paragraph 0140; ‘determining that the number of repetitions exceeds a threshold number (e.g., a threshold at which a subject is at risk for a repetitive strain injury)’ and ‘measuring the number of repetitions taken over a specified time period’);
in response to determining that the number of similar actions is above the threshold number within the threshold duration of time: 
generate a response relating to the at least one disorder or illness, wherein the response includes information assisting the treatment of the at least one disorder or illness (Paragraph 0140; ‘can aid in the determination by the system 1000 of whether the subject has a repetitive stress injury or is at risk for a repetitive stress injury, and can provide data regarding actions to treat or avoid a particular repetitive stress injury with the system’); and 
provide the response relating to the at least one disorder or illness to the patient and/or to a supervisor associated with the patient (Paragraph 0140; ‘can aid in the determination by the system 1000 of whether the subject has a repetitive stress injury or is at risk for a repetitive stress injury, and can provide data regarding actions to treat or avoid a particular repetitive stress injury with the system’; Further see Paragraph 0124).
Goodall is silent on specifically the apparatus being used for assisting treatment of at least one mood or behavioral disorder or illness. Goodall does teach the apparatus being able to ‘sense spastic motions, repetitive motions (e.g., associated with a risk of stress, repetitive stress injury, and the like), or tremors, such as those associated with a movement disorder or pathology (e.g., spasticity, palsy, autism, Parkinson's disease, etc.).’ Colburn teaches an apparatus for treating at least one mood or behavioral disorder or illness (Column 1, Lines 8-19). It would have been obvious to one of ordinary skill in the art to have modified Goodall with Colburn because Colburn teaches an apparatus for treating Parkinson’s can also be used for treating manic depressive illness which can be categorized as a mood or behavioral disorder or illness (Column 1, Lines 8-19 ‘Parkinson's disease and Huntington's chorea, hyperactivity in children, manic depressive illness, and other afflictions are all characterized by abnormal activity.’) and would only require routine experimentation of using a device for one disorder that can cause abnormal movements for another.
Regarding claim 20, Goodall teaches wherein the system is configured to: identify, diagnose, track, and/or treat the at least one illness or disorder (Paragraph 0140). Goodall is silent on specifically the apparatus being used for assisting treatment of at least one mood or behavioral disorder or illness. Goodall does teach the apparatus being able to ‘sense spastic motions, repetitive motions (e.g., associated with a risk of stress, repetitive stress injury, and the like), or tremors, such as those associated with a movement disorder or pathology (e.g., spasticity, palsy, autism, Parkinson's disease, etc.).’ Colburn teaches an apparatus for treating at least one mood or behavioral disorder or illness (Column 1, Lines 8-19). It would have been obvious to one of ordinary skill in the art to have modified Goodall with Colburn because Colburn teaches an apparatus for treating Parkinson’s can also be used for treating manic depressive illness which can be categorized as a mood or behavioral disorder or illness (Column 1, Lines 8-19 ‘Parkinson's disease and Huntington's chorea, hyperactivity in children, manic depressive illness, and other afflictions are all characterized by abnormal activity.’) and would only require routine experimentation of using a device for one disorder that can cause abnormal movements for another.
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goodall et al. (US 2017/0156662; priority to 14/504,954 filed 10/02/2014) in view of Colburn et al. (US Patent No. 4353375) as applied to claim 17 above and in further view of Nawanaetal. (US 2014/0081659).
Regarding claim 18, Goodall is silent on the first device being unconnected to the patient. Nawana teaches wherein the first device separate from the apparatus comprises at least one sensor configured to monitor the at least one action performed by the patient, the first device being physically unconnected to the patient (Paragraph 0129). It would have been 
Regarding claim 19, Goodall is silent on the monitoring of an additional patient. Nawana teaches wherein the second device separate from the apparatus is configured to: receive first information relating to the at least one action performed by the patient and second information relating to at least one action performed by at least one additional patient; and update at least one database based on the first information and the second information (Paragraphs 0101 and 0162). It would have been obvious to one of ordinary skill in the art to have modified Goodall with Nawana because it would allow for data comparison between similar aspects of medical treatments, e.g., between similar non-Surgical treatments, and for learning overtime through continual data gathering, analysis, and assimilation to decision-making algorithms and thus the system can therefore help improve accuracy of diagnosis and effectiveness of treatment for multiple patients by considering previously gathered data (Paragraph 0101 of Nawana).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791